Exhibit 10.1

January 8, 2008

Mr. Kenneth S. Goldman

 

Re:    Separation Agreement and Release

Dear Ken,

This letter (the “Letter Agreement”) summarizes our understanding regarding your
termination of employment with Salary.com, Inc. (“Salary.com”). December 31,
2007 will be the date on which your employment with Salary.com will terminate
(the “Termination Date”). As of the Termination Date, your salary, vacation
accrual and all other benefits and compensation of every kind or nature from
Salary.com will cease except as required by federal or state law, or otherwise
set forth below. You acknowledge that from and after the Termination Date, you
shall have no authority to represent yourself as an employee or agent of
Salary.com, and you agree not to represent yourself in the future as an employee
or agent of Salary.com. You will remain a member of the Board of Directors of
Salary.com until such time as you are requested to resign, whereupon you agree
to promptly tender your resignation in writing.

1. Vacation Pay. You will be paid for all accrued and unused vacation time
through the Termination Date. The vacation pay will be paid to you by check on
the Termination Date.

2. Consideration. In consideration of the promises agreed to by you in this
Letter Agreement (including your agreement not to bring any suit or action
against Salary.com as described in the General Release of Claims section,
below), Salary.com will (a) as described in Section 3 below, pay you severance
in an amount equal to the base salary you were receiving upon your termination
for the twelve (12) month period (the “Severance Period”) from the Termination
Date through December 31, 2008 for a total of $185,000 less applicable tax
deductions, other withholdings required by law, and authorized deductions; and
(b) accelerate the vesting on certain of your outstanding restricted stock
awards as set forth in Section 4 below (collectively referred to as the
“Severance Benefits”).

3. Severance Payment. Severance payments during the Severance Period will be
made on a semi-monthly basis in accordance with Salary.com’s normal payroll
cycle and process. You shall notify Salary.com in writing if you commence
regular full-time employment with any person or entity at any time during the
Severance Period in a position which provides annual base salary or wages of at
least $150,000, in which event such severance payments will end and, within
thirty (30) days after receipt of such notice, you will be granted shares of
restricted stock with an aggregate value equal to the remaining unpaid portion
of the severance payments. The number of shares which comprise such grant will
be determined by the closing price of Salary.com’s common stock on the Nasdaq
Stock Market on the trading day immediately preceding the date on which your new
employment commences, and will vest on December 31, 2008. Payment of severance
and issuance and vesting of such shares is subject to your continuing to abide
by the terms and conditions hereof. Such payments and any obligation of
Salary.com to issue you any shares of common stock and the vesting of such
shares shall automatically cease and be forfeited if you violate any of the
terms and conditions of this Letter Agreement.

4. Restricted Stock Acceleration. As of the Termination Date, the Company will
accelerate the vesting of restricted stock award number 00365 such that an
additional 7,000



--------------------------------------------------------------------------------

shares will vest under such award on the Termination Date. As partial
consideration for such accelerated vesting, you expressly agree that,
notwithstanding that you have 9,446 stock options that are vested as of the
Termination Date, you shall not exercise any of such stock options. You
acknowledge and agree that you do not have now, and will not in the future have,
rights to vest in any other restricted stock award or stock options under any
stock incentive plan (of whatever name or kind) that you participated in or were
eligible to participate in during your employment with Salary.com other than as
provided in Section 3, above, and in this Section 4.

5. General Release of Claims. In consideration of the Severance Benefits, you,
on behalf of yourself and your heirs, executors, administrators and assigns,
hereby release and discharge Salary.com, its past, present or future directors,
officers, trustees, agents, attorneys, employees, representatives, parent
corporations, affiliates, subsidiaries, successors and assigns (the “Released
Parties”) from and with respect to any and all claims, demands, administrative
charges, liabilities, actions, causes of action and suits whatsoever, in law or
at equity, arising out of or in any way related to your employment relationship
with Salary.com and/or its termination. You further covenant not to sue or file
administrative charges against the Released Parties for any matter arising out
of or in any way related to your employment relationship with Salary.com and/or
its termination. Claims hereby released include, but are not limited to, claims
brought pursuant to statutes (federal, state or local) or at common law, for
discrimination (e.g., on the basis of age, race, religion, national origin, sex,
sexual orientation, and disability), as well as claims for wrongful termination,
payment of wages, and claims for attorneys’ fees and costs and/or other damages,
whether known or unknown, suspected or unsuspected, which you now have, may
have, or may have had against the Released Parties, or any of them, up to and
including the Termination Date. The foregoing release and covenant not to sue
shall not apply to any law, statute or regulation which prohibits a release of
claims or a covenant not to sue, and shall not apply to any claims, demands,
liabilities, actions, causes of action, or suits arising out of or related to
this Letter Agreement, including but not limited to its breach and enforcement.

6. Indemnification. The Company acknowledges and agrees that it remains
obligated to indemnify you and hold you harmless on the terms and to the extent
provided in the Company’s Certificate of Incorporation, as amended, and the
Company’s By-Laws, as amended, for the indemnification of officers, employees,
and directors. In addition, the Company acknowledges and agrees that you shall
continue to be covered under the Company’s directors and officers insurance
policies with respect to the conduct and performance of your duties as an
officer, employee, and/or director up to and including the Termination Date.

OWBPA. As required by the Older Workers Benefit Protection Act of 1990, you
acknowledge:

 

  7. That you have been advised and given the opportunity to consult with your
own counsel prior to signing this Letter Agreement.

 

  8. That you have been given up to 21 days from the receipt of this Letter
Agreement to consider whether to sign it.

 

  9. That the claims you are releasing in this Letter Agreement include without
limitation any and all claims under the Federal Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act of 1990.



--------------------------------------------------------------------------------

  10. That you have been advised that even after you sign this Letter Agreement,
you may revoke it within seven days of the date of your signing, by delivering a
signed revocation notice to Salary.com’s Vice President of Human Resources.

 

  11. That this Agreement shall not become effective and in force until eight
days after you sign it.

 

  12. That you will not be entitled to receive the Severance Benefits until
after the 7-day revocation period has expired, and that, should you in fact
revoke your acceptance, you will not be entitled to the Severance Benefits.

13. Cooperation. After the Termination Date you will make yourself reasonably
available to the Company, either by telephone or, if the Company reasonably
believes necessary, in person upon reasonable notice, to assist the Company in
connection with any matter relating to services performed by you on behalf of
the Company prior to the Termination Date. You further agree that you will
cooperate fully with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought or threatened in the future
against or on behalf of the Company, its directors, shareholders, officers, or
employees. The Company recognizes that after the Termination Date you will need
to make efforts to obtain replacement employment and therefore agrees that in
exercising its rights under the preceding two sentences it will make reasonable
accommodations to those efforts. During the Severance Period, your assistance
shall be provided to the Company without the requirement for the Company to
provide you any additional consideration. Your assistance and cooperation shall
include, without limitation, your being reasonably available to meet with the
Company to prepare for any audit, review or proceeding (including depositions),
to provide affidavits, to assist with any audit, inspection, proceeding or other
review or inquiry, and to act as a witness in connection with any litigation or
other legal proceeding affecting the Company. Upon expiration of the Severance
Period, the Company agrees that any requests for your assistance shall
reasonably accommodate the needs of your employment at that time and that it
will compensate you at the hourly rate of $250 for such assistance You further
agree that should you be contacted (directly or indirectly) by any individual or
any person representing an individual or entity that you are aware is or may be
legally or competitively adverse to the Company in connection with any claims or
legal proceedings, you will promptly notify the General Counsel of the Company
of that fact in writing, but in no event later than 48 hours or immediately if
you already have been so contacted. Such notification shall include a reasonable
description of the content of the communication with the legally or
competitively adverse individual or entity.

14. Non-disparagement/Non-defamation. You agree that you will not make any
disparaging, negative or adverse remarks whatsoever, whether in public or
private, concerning Salary.com, including its employees, members of its board of
directors, business, products/services, and customers. You further agree not to
provide any non-public information with respect to Salary.com to any third party
for any reason. Without limiting the foregoing, you agree to direct any
inquiries regarding Salary.com from investors, prospective investors, analysts,
investment bankers and the like to Salary.com’s Chief Financial Officer, and
agree that you will not respond to any such inquiries.

15. Return of Property. All documents, records, materials, software, equipment,
and other physical property, and all copies of any of the foregoing that have
come into your possession or been produced by you in connection with your
employment have been and remain the sole property of Salary.com. You confirm
that you have returned to Salary.com all such items



--------------------------------------------------------------------------------

and no Severance Benefits will be provided to you until all such items are
returned. You further confirm that you have returned or deleted any such items
or copies thereof that may be stored on your home computer, cellular telephone
or any other device or medium. You agree to comply with all Salary.com security
policies regarding the return and/or destruction of all Salary.com items.

16. Confidentiality of Salary.com Information. You reaffirm the existence and
validity of, and acknowledge that you are bound by the terms of the Employee
Noncompetition, Nondisclosure and Developments Agreement between you and
Salary.com dated January 9, 2006 which, among other things requires you to
maintain the confidentiality of Salary.com information and not to compete with
Salary.com for a specified period of time. You further agree that you shall
abide by any and all common-law and statutory obligations relating to protection
and non-disclosure of Salary.com trade secrets and confidential and proprietary
documents and information.

17. Confidentiality of Letter Agreement. Except as set forth in this Section 12,
you agree to keep the existence, terms, and amount of this Letter Agreement
completely confidential. You agree not to disclose the existence, terms, or
amount of this Letter Agreement to any business or individual other than
immediate family members, legal counsel, and/or a financial advisor, provided
that any such individual to whom disclosure is made agrees to be bound by the
confidentiality obligations in this Section 12. You may disclose the existence,
terms, and amount of this Letter Agreement to the extent required by lawful
summons, subpoena, or other legal process or otherwise by law, or to the extent
necessary to enforce your rights under this Letter Agreement, provided that, if
you anticipate making such disclosure, you shall give at least five (5) days
prior advance written notice to Salary.com’s General Counsel.

13. Settlement of Obligations. You must settle the outstanding personal
obligations that you have with Salary.com which are listed in Attachment A
hereto and ensure that all pending expense reports are reconciled no later than
two weeks from your Termination Date. To the extent allowed by law, your
outstanding obligations listed in Attachment A remaining after the date that is
two weeks from your Termination Date will be deducted from any payments owed to
you by Salary.com. Any expenses to be reimbursed by the company must be
submitted no later than two weeks from your Termination Date otherwise they will
not be eligible for reimbursement.

14. Unemployment Compensation. You agree that Salary.com has provided you with
information regarding how to apply for unemployment benefits. Salary.com makes
no representation regarding whether you are entitled to such benefits.

15. Settlement of Amounts Due. You agree that the payments and benefits
mentioned in this Letter Agreement (along with payments/benefits previously
provided to you by Salary.com) are the only payments and benefits you will
receive in connection with your employment and its termination, and that they
completely satisfy all liabilities of Salary.com to you arising prior to the
date of this Letter Agreement, except for the Company’s obligation to pay you
for any shares of common stock that were purchased by you upon the exercise of
unvested stock options and which have not vested as of the Termination Date
should the Company elect to exercise its repurchase option under your applicable
stock option agreements.

16. Complete Binding Agreement; Construction; Governing Law; Modification. This
Agreement, including the Employee Noncompetition, Nondisclosure and Developments
Agreement referenced above, is intended by the parties as a final written
expression of their



--------------------------------------------------------------------------------

agreement. All previous agreements or promises between Salary.com and you, with
the exception of the Employee Noncompetition, Nondisclosure and Developments
Agreement (which will remain in effect), are superseded and void. This Letter
Agreement shall be binding upon and inure to the benefit of all the parties
hereto and their respective heirs, successors and assigns. In the event of any
dispute, this Letter Agreement will be construed as a whole, will be interpreted
in accordance with its fair meaning, and will not be construed strictly for or
against either you or Salary.com. This Letter Agreement will be governed by
Massachusetts law, without giving effect to the principles of conflict of law.
This Letter Agreement may be modified only by a written agreement signed by you
and an authorized representative of Salary.com.

17. Severability. You and Salary.com hereby agree that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of the other clauses
herein. If any term or provision of this Agreement shall, to any extent, be
found invalid or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall not be affected, and shall be valid and
enforceable to the fullest extent permitted by law.

18. Opportunity to Review/Consult with Attorney. You acknowledge you are
entering into this Letter Agreement voluntarily, not under duress or coercion
and of your own free will. You acknowledge and agree that you have been offered
21 days in which to sign and return this agreement and up to seven days to
revoke it after signature as required by the federal Age Discrimination in
Employment Act, 29 U.S.C. § 621, et. seq. as amended by the Older Workers
Benefit Protection Act and that you have not been coerced into signing it. In
the event that you execute and return this Letter Agreement within less than 21
days of the date of its delivery to you, you acknowledge that such decision was
entirely voluntary and that you had the opportunity to consider this Letter
Agreement for the entire 21 day period. You further agree that Salary.com
informed you that you were free to consult with an attorney of your own choosing
prior to executing this Letter Agreement.

The offer set forth in this letter will expire if not accepted by you within 21
days of the date of this Letter Agreement.

 

SALARY.COM, INC.

   

/s/ G. Kent Plunkett

   

January 8, 2008

By: G. Kent Plunkett     Date       President and CEO, Salary.com Inc.    
EMPLOYEE  

/s/ Kenneth S. Goldman

   

January 8, 2008

Kenneth S. Goldman

    Date